Citation Nr: 1316924	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  11-14 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from April 1943 to April 1945.  The Veteran died in June 2010.

This case is before the Board of Veterans' Appeals (Board) on appeal from a decisions by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, the RO denied entitlement to VA death pension benefits, DIC benefits, and accrued benefits.    In a January 2013 rating decision, service connection for the cause of the Veteran's death was denied.  In the subsequent January 2013 supplemental statement of the case (SSOC), the RO addressed the cause of death issue, as well as the other matters on appeal.  Since the RO included this matter as being on appeal in the SSOC, the Board finds it reasonable that the claimant would consider that she had also perfected an appeal as to the issue, as part and parcel of "death benefits" as she continuously referred to it.   Percy v. Shinseki, 23 Vet. App. 37 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to DIC benefits, service connection for the cause of the Veteran's death, and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served during a period of war.

2.  The Veteran died in June 2010. 

3.  The claimant is the Veteran's surviving spouse. 

4.  The claimant does not have any dependent children.

5.  For the 2010 pension year, the claimant's countable annualized income, taking into account a deduction for unreimbursed medical expenses and funeral expenses, exceeded the maximum allowable pension rate for nonservice-connected death pension benefits for a claimant without a dependent child.


CONCLUSION OF LAW

The claimant's annual countable income is excessive for the purposes of 
establishing eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A. 

The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282 -83 (2001).  For reasons expressed immediately below, the Board finds that resolution of the issue if entitlement to death pension on appeal is based on the operation of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to the issue addressed herein.  As explained below, there is no dispute as to the facts.  This appeal is being denied due to the claimant's failure to meet the basic eligibility requirements for the benefit sought.  Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's appeal is not subject to the provisions of the VCAA.  

Death Pension

The claimant is seeking entitlement to non-service connected death pension benefits.  In this regard, nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4). 

The Veteran in this case served on active duty from April 1943 to April 1945, and therefore served during a period of war (i.e., World War II).  See 38 U.S.C.A. § 101(8), (11).  The Veteran died in June 2010.  The claimant is the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Therefore, as the Veteran served during a period of war, in order to be entitled to nonservice-connected death pension benefits, the claimant must only meet the specific income and net worth requirements outlined below for each of the pension years on appeal.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  See 38 U.S.C.A. § 1503; C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).

Social Security Administration benefits and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses of the claimant in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  See 38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i). 

Likewise, amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage. 38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id. 

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; and profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

In her application for VA death benefits, VA Form 21-534, received in July 2010, the claimant indicated that during the past year (2010), her annual income was derived from Social Security Administration benefits as well as a pension from a private company.  She listed the Social Security Administration benefits as $1143 per month, but that agency verified that they were $1340 per month (or $16,086 annually).  The pension benefits from the private company were $478.74 monthly or $5,744.88 annually.  She received a one-time payment of $255 from the Social Security Administration upon the Veteran's death.  Thus, her annual income was $22,085.88.

The Veteran's burial expenses were $7,732.61 less $600 paid by VA, or $7,132.61, as well as a $90 medical payment she listed on the form which totals $7222.61.  

With regard to medical expenses, she listed $96.50 monthly for Medicare or $1158 annually.  She also listed a MetLife expense of $75 and prescription of $85.50 four times per year or $342 annually.  The total was $1,575.  In conjunction with the September 2010 decision, the claimant was provided a form to complete if she had any further medical expenses to report, but no further information was received.

The total annual income of $22,085.88 less the Veteran's burial and other relevant expenses of $7,822.61 equals $14,863.27.  

Turning to the medical expenses, medical expenses of the claimant in excess of five percent of the applicable MAPR, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  The MAPR in 2010 was $7,933.  Five percent of that amount  equals $396.65.  Thus, $1,575 less $396.65 equals $1,178.35 which may be deducted.

So, $14,863.27 less the allowed medical deduction of $1178.35 totals $13,684.92.  This annual income exceeds the MAPR of $7,933.  The Board notes that no further income information for the years 2011-2013 have been received.  

In light of the foregoing, the claimant is not entitled to payment of VA nonservice-connected death pension benefits because her income exceeds the legal limit.  Although recognizing the Veteran's honorable wartime service and the claimant's application for pension, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  

In this case, the law passed by Congress specifically prohibits the payment of VA nonservice-connected death pension benefits when the claimant's income exceeds certain levels.  The Court has held that, where the law and not the evidence are dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the claimant's annual countable income exceeds the statutory limit, she is not legally entitled to payment of VA nonservice-connected death pension benefits, regardless of the Veteran's honorable wartime service or any need for these monies.  Therefore, the claimant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to nonservice-connected pension benefits is denied.  


REMAND

In Hupp v. Nicholson, 21 Vet. App. 342   (2007), the Court held that a notice with regards to a claim for DIC benefits must include: (1) a statement of the conditions (if any) for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected. Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.

The Appellant has not been provided the necessary VCAA notice with respect to her remaining three claims (DIC benefits under 38 U.S.C.A. § 1318, service connection for the cause of the Veteran's death, and accrued benefits) on appeal.  As such, she must be issued this notice prior to the Board's review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Please associate with the claims file the September 23, 2010 rating decision, denying  the appellant's claims for DIC under 38 U.S.C.A. § 1318, cause of death, and accrued benefits.

2.  Send the claimant VCAA notice pertaining to the issues of entitlement to DIC benefits under 38 U.S.C.A. § 1318, accrued benefits, and service connection for  cause of death.

3. If evidence or argument if received, the AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


